         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                           United States District Court
                                                  Southern District of Georgia
                  PAMELA BONNITA LEWIS,

                              Plaintiff,
                                                                                    JUDGMENT IN A CIVIL CASE


                                             V.                                   CASE NUMBER:        CV118-096

                  ANDREW SAUL, Commissioner of Social
                  Security Administration,

                             Defendant.




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                     IT IS ORDERED AND ADJUDGED
                     that in accordance with the Court's Order of August 5, 2019, the Report and Recommendation

                     of the Magistrate Judge is ADOPTED as the opinion of the Court, and the Commissioner's

                     final decision is AFFIRMED. Judgment is entered in favor of Defendant, ANDREW SAUL,

                     Commissioner of Social Security Administration, and this civil action stands CLOSED.




            08/05/2019                                                          Scott L. Poff
           Date                                                                 Clerk



                                                                                (By) Deputy Clerk
GAS Rev 10/1/03
